                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


FREDERICK OMOYUMA SILVER,                        §
                                                 §
                    Plaintiff,                   §               SA-19-MC-01397-DAE
                                                 §
vs.                                              §
                                                 §
TOYOTA MOTOR MANUFACTURING,                      §
TEXAS, INC., (TMMTX);                            §
                                                 §
                    Defendant.                   §
                                                 §

                                     SHOW CAUSE ORDER

          Before the Court in the above-styled and numbered cause of action is Plaintiff’s

Application to Proceed in District Court without Prepaying Fees or Costs on Appeal [#12]. This

motion was referred to the undersigned on March 5, 2020. The undersigned has authority to

enter this order pursuant to 28 U.S.C. § 636(b)(1)(A).

          On April 18, 2019, Plaintiff was enjoined from filing any civil suit in the San Antonio

Division of the Western District of Texas without first seeking leave and obtaining permission

from a district judge in this district. See Silver v. Bemporad, No. 19-cv-284-XR (Doc. #15). On

February 28, 2020, the District Court adopted the undersigned’s report and recommendation and

denied Plaintiff’s motion to file a new civil action [#10]. Plaintiff filed his notice of appeal of

that order on March 3, 2020, along with his motion to proceed in forma pauperis (“IFP”) in that

appeal.

          The process of seeking leave to proceed IFP on appeal is governed by Rule 24 of the

Federal Rules of Appellate Procedure and 28 U.S.C. § 1915(a)(3). According to Rule 24, a party

to a district court action who desires to proceed IFP on appeal must file a motion in the district



                                                 1
court.1 Fed. R. App. P. 24(a). The movant is required to attach an affidavit to the motion that:

shows in detail the movant’s inability to pay the appeal costs and fees; claims an entitlement to

redress; and states the issues the movant intends to present on appeal. Id. at 24(a)(1).

       Section 1915(a)(3) provides that “[a]n appeal may not be taken in forma pauperis if the

trial court certifies in writing that it is not taken in good faith.” 28 U.S.C. § 1915(a)(3). An

appeal is taken in good faith under Section 1915(a)(3) if a litigant seeks appellate review of any

issue that is not frivolous. Howard v. King, 107 F.2d 215, 220 (5th Cir. 1983). Accordingly, in

addition to demonstrating that his financial condition qualifies him to proceed under the IFP

statue, a movant must also demonstrate that his appeal involves nonfrivolous issues. Carson v.

Polley, 689 F.2d 562, 586 (5th Cir. 1982).

       The affidavit Plaintiff filed with the Court explains his inability to pay the costs

associated with his appeal. But the affidavit does not inform the Court of the issues Plaintiff

intends to appeal or why he is entitled to redress. Therefore, even if Plaintiff were able to

establish he lacks the financial resources to pay for his appeal, the undersigned is unable to

determine whether the appeal is taken in good faith based on the current record.

       It is Plaintiff’s burden under Section 1915(a)(3) to demonstrate a nonfrivolous basis for

his appeal. The District Court adopted the undersigned’s reports and recommendation in this

case [#10] and concluded that Plaintiff should not be permitted to file a new case in this Court

because he failed to plead any facts to support a plausible claim for relief against Defendant.



       1
           The undersigned notes that Plaintiff did not seek to proceed IFP in the underlying
district court action, as this case was a miscellaneous case opened to determine whether Plaintiff
would be permitted to file a civil action in this Court. Therefore, the provisions of Rule 24(a)(3),
which permits a party already obtaining IFP status to proceed on appeal “without further
authorization,” do not apply.



                                                 2
Plaintiff has not presented the Court with any argument as to why he believes the District Court’s

ruling was in error. Accordingly, Plaintiff’s motion to proceed IFP should be denied unless

Plaintiff supplements his affidavit and presents the Court with the bases for his appeal as

required by the Federal Rules of Appellate Procedure. The Court will therefore order Plaintiff to

respond to this show cause order with the information required by Rule 24. See Fed. R. App. P.

24(a).

         IT IS THEREFORE ORDERED that Plaintiff file a RESPONSE to this Show Cause

Order containing the information required by Rule 24 on or before March 23, 2020 or face

denial of his IFP application.

         SIGNED this 9th day of March, 2020.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
